Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-7 and 11-12  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 and 15 are rejected under 35 USC 101 because Claims 13 and 15 claims “A computer readable storage medium comprising computer program codes…..”  and “A computer program product, when executed on terminal device ….” Respectively. However, the claims do not define the A computer readable storage medium … and A computer program product.., to be a functional descriptive material encoded on a non transitory memory/disk/computer-readable medium, and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some non-transitory computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized”).  Moreover, a “A computer readable storage medium (Claim 13)… and A computer program product (Claim 15) ..,” is neither a process (“action”), nor machine, nor manufacture, nor composition of matter (i.e., non transitory”) and therefore non-statutory. 
Such claimed “A computer readable storage medium (Claim 13)… and A computer program product (Claim 15) ..” (software) does not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’ s functionality to be realized. 
One ordinary skilled in the art will conclude that a computer readable storage medium (Claim 13)… and A computer program product (Claim 15) ..which run in a transmitting node. 
Examiner suggests amending the claims (Claim 13 and 15) to include “a non-transitory computer readable medium that contains a driver apparatus…”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:

“beamforming module is configured to perform a beamforming process...” in claim 8. 
“an input of the detection feature extracting module in Claim 8”
“a detection feature extracting module is configured to extract a detection feature of each frame based on the sound signals in Claim 8. 
“detection result outputting module is configured to obtain a target voice detection result … in claim 8. 
a structure design unit, a training data processing unit, a feature extraction unit  and a training unit in claim 9.
a second detecting module detecting result outputting module in claim 11.
a reference signal obtaining unit, a calculation unit, a detection result unit in claims 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant described in Section 0092 that a target voice detection device includes a processor and the memory are connected via the system bus. 
In Sections 0044-0045 the beamforming Algorithm is also described for one ordinary skilled in the art to understand the process of beamforming. 
The structure design unit, training data processing unit, a feature extraction unit and the training unit is described to be included in the model constructing module which is already explained as controlled by the processor of the detection device. 
Examiner is of the view that all algorithm within modules and units are processed by the processor of the detection device and therefore based on the description in the specification (Sections: 0092,0044-0045 and 0095)
Section 0105 also describes that fig. 5 shows a structure of the model constructing module which provides enough structure for the model construction which includes structure design unit, a training data processing unit, feature extraction unit and a training unit. Therefore all the above mentioned units are included in the structure model.  
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US20170278513) in view of  Parada San Martin (US2015/0127594).
            Claim 1, Li discloses a target voice detection method, comprising:
           receiving sound signals collected by a microphone array; (Section 0005, lines 5 and 9 –thus the multiple microphones used receives the speech signals)  performing a beamforming process on the sound signals to obtain beams (Section 0006, lines 2-6 thus beamforming is used to apply speech enhancements) in different directions (Section 0015, lines 12-16 teaches filters adjusting to different positions of the user relative to the microphone and therefore the signals received by the microphone are from different directions. See also in Section 0027, lines 15-16 signals arriving from different directions);
              extracting a detection feature of each frame based on the sound signals and the beams in different directions; (Section 0003 teaches that the acoustic models discussed in the disclosure receives acoustic features derived from audio data and therefore teaches detecting acoustic features from the sound signals)
 (in regards to how the detected features are extracted, Li teaches in Section 0048 that “a two-channel NAB model passing the unweighted cross correlation feature extracted from 100 ms frames with 10 ms shift as inputs to the FP module is also trained” – this means audio features are extracted and further processed). 
                inputting an extracted detection waveform of a current frame into a pre-constructed target voice detection model (Section 0076 lines acoustic model trained at the neural network reads on the detection model)  to obtain a model output result; (Section 0069, lines 8-11 thus based on the detected voice, neural network (acoustic model output some candidate transcription) 
                and obtaining a target voice detection result of the current frame based on the model output result. (Section 0076, lines 3-6- thus outputted first value that indicates the probability described in lines 3-14 of section 0076 reads on the result of the features which was inputted into the neural network)
(Regarding the model output result, the acoustic model reads on the  model output result because Section 0074, lines 3-10 teaches the neural network which outputs the probabilities (which is the detection results) has be trained as an acoustic model)
      Li does not discloses inputting the extracted feature of the waveform into the neural network 327 (acoustic model)  to get an output (prediction or probability-Section 0076, lines 1-2) instead Li discuss  a system where feature for localization are included into all channels of samples as a concatenation of frames of raw input samples. 
Parada disclose  a system for training a deep neural network  that sends the extracted features to an acoustic modeling module. (Section 0048, lines 3-7- the extracted model is input into the acoustic model to output predictions or probabilities as output). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as taught by Li to include the teaching or inputting feature of an audio. The motivation is that inputting audio features makes the neural networks outputs better predictions or better outputs. 

Claim 2, Li in view of Parada discloses wherein a process of constructing the target voice detection model comprises: 
determining a topological structure of the target voice detection model; generating training data based on a clean voice and a simulated noise (Li: Fig. 2 shows the output of the generated training data based on the clean or target voice and noise from the acoustic model-Section 0042, lines 7-10).  
and generating labeling information by labeling a target voice in the training data; (Li: Section 0051, lines 15-18- the frequency response shown in fig. 2 shows the output of the acoustic model which as label actual voice as target speech while interfering noise as noise so as to clearly label the frequency response –output of the model). 
 extracting a detection feature of the training data; (Parada: Section 0019, lines 1-4 teaches a first and second training set)
and obtaining parameters of the target voice detection model by performing training based on the detection feature and the labeling information. (Li: Section 0007, lines 7-8- thus the beamforming parameters and acoustic model parameters are estimated by using a gradient learning algorithm and also used in training to regularize the model parameters)
Claim 3, Li in view of Parada discloses wherein the target voice detection model is one of a classification model or a regression model, (Li: Section 0037, lines 6-9)  and (Parada: Section 0077, lines 7-11- thus the classification model outputs the classification results using the classification decision) and an output of the target voice detection model is one of an ideal binary mask or an ideal ratio mask for each frequency point of the current frame. (Parada: Section 0075, lines 5-10-teaches binary decision used to determine if a keyword or a key phrase  was uttered- thus if a key word is uttered, the output will be 1 and zero if not uttered)
Claim 4, Li in view of Parada discloses wherein the detection feature comprises space dimension information, frequency dimension information, and time dimension information. (Li, Section 0028, lines 13-17- thus the filtering or detection processing can be performed in either in time domain or frequency domain where time or frequency domain reads on time or frequency dimension information). 
Claims 5-7,  Please refer to item 1 for detail explanation. 
Claim 8, Li discloses a target voice detection apparatus, comprising: a signal receiving module, (Microphones in Section 0049)  a beamforming module,  (Section 0028-neural network adaptive beamforming that process beamforming) a detection feature extracting module, a first detecting module, and a detection result outputting module, (Section 0009, lines 4-7- thus the component that detects the speech coming into the microphone). 
wherein the signal receiving module is configured to receive sound signals collected by a microphone array (Section 0005, lines 5 and 9 –thus the multiple microphones used receives the speech signals)  and output the sound signals to the beamforming module, (Section 0006, lines 2-6 thus beamforming is used to apply speech enhancements) the beamforming module is configured to perform a beamforming process on the inputted sound signals to obtain beams in different directions, (Section 0015, lines 12-16 teaches filters adjusting to different positions of the user relative to the microphone and therefore the signals received by the microphone are from different directions. See also in Section 0027, lines 15-16 signals arriving from different directions);

(in regards to how the detected features are extracted, Li teaches in Section 0048 that “a two-channel NAB model passing the unweighted cross correlation feature extracted from 100 ms frames with 10 ms shift as inputs to the FP module is also trained” – this means audio features are extracted and further processed). 

an input of the detection feature extracting module is connected to an output of the signal receiving module and an output of the beamforming module, (Section 0076 lines acoustic model trained at the neural network reads on the detection model)  to obtain a model output result; (Section 0069, lines 8-11 thus based on the detected voice, neural network (acoustic model output some candidate transcription) 

and the detection feature extracting module is configured to extract a detection feature of each frame based on the sound signals and the beams in different directions, and output the extracted detection feature to the first detecting module, (Section 0003 teaches that the acoustic models discussed in the disclosure receives acoustic features derived from audio data and therefore teaches detecting acoustic features from the sound signals)
 (in regards to how the detected features are extracted, Li teaches in Section 0048 that “a two-channel NAB model passing the unweighted cross correlation feature extracted from 100 ms frames with 10 ms shift as inputs to the FP module is also trained” – this means audio features are extracted and further processed). 
the first detecting module is configured to input a detection waveformof a current frame extracted by the detection feature extracting module into a pre-constructed target voice detection model to obtain a model output result, (Section 0076 lines acoustic model trained at the neural network reads on the detection model)  to obtain a model output result; (Section 0069, lines 8-11 thus based on the detected voice, neural network (acoustic model output some candidate transcription)
and send the model output result to the detection result outputting module, and the detection result outputting module is configured to obtain a target voice detection result of the current frame based on the model output result. (Section 0076, lines 3-6- thus outputted first value that indicates the probability described in lines 3-14 of section 0076 reads on the result of the features which was inputted into the neural network)
(Regarding the model output result, the acoustic model reads on the  model output result because Section 0074, lines 3-10 teaches the neural network which outputs the probabilities (which is the detection results) has be trained as an acoustic model)
Li does not discloses inputting the extracted feature of the waveform into the neural network 327 (acoustic model)  to get an output (prediction or probability-Section 0076, lines 1-2) instead Li discuss  a system where feature for localization are included into all channels of samples as a concatenation of frames of raw input samples. 
Parada disclose  a system for training a deep neural network  that sends the extracted features to an acoustic modeling module. (Section 0048, lines 3-7- the extracted model is input into the acoustic model to output predictions or probabilities as output). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as taught by Li to include the teaching or inputting feature of an audio. The motivation is that inputting audio features makes the neural networks outputs better predictions or better outputs. 

Claim 9, Li in view of Parada discloses a model constructing module configured to construct the target voice detection model, (Section 0015, lines 8-9- thus the acoustic model)  wherein the model constructing module comprises: 
a structure design unit, configured to determine a topological structure of the target voice detection model, (Li: Fig. 2 shows the output of the generated training data based on the clean or target voice and noise from the acoustic model-Section 0042, lines 7-10).  
a training data processing unit, configured to generate training data based on a clean voice and a simulated noise and generate labeling information by labeling a target voice in the training data, (Li: Section 0051, lines 15-18- the frequency response shown in fig. 2 shows the output of the acoustic model which as label actual voice as target speech while interfering noise as noise so as to clearly label the frequency response –output of the model).
a feature extraction unit, configured to extract a detection feature of the training data, (Parada: Section 0019, lines 1-4 teaches a first and second training set) 
a training unit, configured to obtain parameters of the target voice detection model by performing training based on the detection feature and the labeling information. (Li: Section 0007, lines 7-8- thus the beamforming parameters and acoustic model parameters are estimated by using a gradient learning algorithm and also used in training to regularize the model parameters)

Claim 10, Li in view of Parada discloses wherein the target voice detection model is one of a classification model or a regression model. (Li: Section 0037, lines 6-9)  and (Parada: Section 0077, lines 7-11- thus the classification model outputs the classification results using the classification decision)
Claims 11-12, No prior Art Rejection.
Claim 13, Li discloses a computer readable storage medium comprising computer program codes, wherein the computer program codes, when executed by a computer unit, (Section 0061 ,lines 1-2 – thus the processor) cause the computer unit to perform the target voice detection method according to a target voice detection method, (Section 0070, lines 5-7- computing system) comprising:
           receiving sound signals collected by a microphone array; (Section 0005, lines 5 and 9 –thus the multiple microphones used receives the speech signals)   performing a beamforming process on the sound signals to obtain beams in different directions; (Section 0006, lines 2-6 thus beamforming is used to apply speech enhancements)
              extracting a detection feature of each frame based on the sound signals and the beams in different directions; (Section 0015, lines 12-16 teaches filters adjusting to different positions of the user relative to the microphone and therefore the signals received by the microphone are from different directions. See also in Section 0027, lines 15-16 signals arriving from different directions);
                inputting an extracted waveform feature of a current frame into a pre-constructed target voice detection model to obtain a model output result; (Section 0076 lines acoustic model trained at the neural network reads on the detection model)  to obtain a model output result; (Section 0069, lines 8-11 thus based on the detected voice, neural network (acoustic model output some candidate transcription) 

                and obtaining a target voice detection result of the current frame based on the model output result. (Section 0076, lines 3-6- thus outputted first value that indicates the probability described in lines 3-14 of section 0076 reads on the result of the features which was inputted into the neural network)
(Regarding the model output result, the acoustic model reads on the  model output result because Section 0074, lines 3-10 teaches the neural network which outputs the probabilities (which is the detection results) has be trained as an acoustic model)
Li does not discloses inputting the extracted feature of the waveform into the neural network 327 (acoustic model)  to get an output (prediction or probability-Section 0076, lines 1-2) instead Li discuss  a system where feature for localization are included into all channels of samples as a concatenation of frames of raw input samples. 
Parada disclose  a system for training a deep neural network  that sends the extracted features to an acoustic modeling module. (Section 0048, lines 3-7- the extracted model is input into the acoustic model to output predictions or probabilities as output). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as taught by Li to include the teaching or inputting feature of an audio. The motivation is that inputting audio features makes the neural networks outputs better predictions or better outputs. 
Claim 14, Li discloses a target voice detection device comprising a processor, a memory, (Section 0091, lines 1-3 computing device)  and a system bus, wherein the processor and the memory are connected via the system bus; 
the memory stores one or more programs, wherein the one or more programs comprise instructions, and the instructions, when executed by the processor, cause the processor to perform the method according to a target voice detection method, (Section 0091, lines 11-13- thus the processor executes the stored instructions in the memory)  comprising:
           receiving sound signals collected by a microphone array; (Section 0005, lines 5 and 9 –thus the multiple microphones used receives the speech signals)  performing a beamforming process on the sound signals to obtain beams (Section 0006, lines 2-6 thus beamforming is used to apply speech enhancements) in different directions; (Section 0015, lines 12-16 teaches filters adjusting to different positions of the user relative to the microphone and therefore the signals received by the microphone are from different directions. See also in Section 0027, lines 15-16 signals arriving from different directions)
              extracting a detection feature of each frame based on the sound signals and the beams in different directions; (Section 0003 teaches that the acoustic models discussed in the disclosure receives acoustic features derived from audio data and therefore teaches detecting acoustic features from the sound signals)
 (in regards to how the detected features are extracted, Li teaches in Section 0048 that “a two-channel NAB model passing the unweighted cross correlation feature extracted from 100 ms frames with 10 ms shift as inputs to the FP module is also trained” – this means audio features are extracted and further processed). 
                inputting an extracted detection waveform of a current frame into a pre-constructed target voice detection model (Section 0076 lines acoustic model trained at the neural network reads on the detection model)  to obtain a model output result; (Section 0069, lines 8-11 thus based on the detected voice, neural network (acoustic model output some candidate transcription) 
                and obtaining a target voice detection result of the current frame based on the model output result. (Section 0076, lines 3-6- thus outputted first value that indicates the probability described in lines 3-14 of section 0076 reads on the result of the features which was inputted into the neural network)
(Regarding the model output result, the acoustic model reads on the  model output result because Section 0074, lines 3-10 teaches the neural network which outputs the probabilities (which is the detection results) has be trained as an acoustic model)
Li does not discloses inputting the extracted feature of the waveform into the neural network 327 (acoustic model)  to get an output (prediction or probability-Section 0076, lines 1-2) instead Li discuss  a system where feature for localization are included into all channels of samples as a concatenation of frames of raw input samples. 
Parada disclose  a system for training a deep neural network  that sends the extracted features to an acoustic modeling module. (Section 0048, lines 3-7- the extracted model is input into the acoustic model to output predictions or probabilities as output). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as taught by Li to include the teaching or inputting feature of an audio. The motivation is that inputting audio features makes the neural networks outputs better predictions or better outputs. 

Claim 15, Li discloses a computer program product when executed on a terminal device causing the terminal device to perform the method according to a target voice detection method, (Section 0091, lines 1-3 computing device)  comprising:
           receiving sound signals collected by a microphone array; (Section 0005, lines 5 and 9 –thus the multiple microphones used receives the speech signals) performing a beamforming process on the sound signals to obtain beams (Section 0006, lines 2-6 thus beamforming is used to apply speech enhancements) in different directions; (Section 0015, lines 12-16 teaches filters adjusting to different positions of the user relative to the microphone and therefore the signals received by the microphone are from different directions. See also in Section 0027, lines 15-16 signals arriving from different directions);
              extracting a detection feature of each frame based on the sound signals and the beams in different directions; (Section 0003 teaches that the acoustic models discussed in the disclosure receives acoustic features derived from audio data and therefore teaches detecting acoustic features from the sound signals)
 (in regards to how the detected features are extracted, Li teaches in Section 0048 that “a two-channel NAB model passing the unweighted cross correlation feature extracted from 100 ms frames with 10 ms shift as inputs to the FP module is also trained” – this means audio features are extracted and further processed). 
                inputting an extracted detection feature of a current frame into a pre-constructed target voice detection model (Section 0076 lines acoustic model trained at the neural network reads on the detection model) to obtain a model output result; (Section 0069, lines 8-11 thus based on the detected voice, neural network (acoustic model output some candidate transcription) 

                and obtaining a target voice detection result of the current frame based on the model output result. (Section 0076, lines 3-6- thus outputted first value that indicates the probability described in lines 3-14 of section 0076 reads on the result of the features which was inputted into the neural network)
(Regarding the model output result, the acoustic model reads on the  model output result because Section 0074, lines 3-10 teaches the neural network which outputs the probabilities (which is the detection results) has be trained as an acoustic model)
Li does not discloses inputting the extracted feature of the waveform into the neural network 327 (acoustic model)  to get an output (prediction or probability-Section 0076, lines 1-2) instead Li discuss  a system where feature for localization are included into all channels of samples as a concatenation of frames of raw input samples. 
Parada disclose  a system for training a deep neural network  that sends the extracted features to an acoustic modeling module. (Section 0048, lines 3-7- the extracted model is input into the acoustic model to output predictions or probabilities as output). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as taught by Li to include the teaching or inputting feature of an audio. The motivation is that inputting audio features makes the neural networks outputs better predictions or better outputs. 


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bengio (20180174575) discloses a method of complex linear projection for acoustic modeling includes the actions of receiving, by one or more computers, audio data corresponding to an utterance; generating, by the one or more computers, frequency domain data using the audio data; processing, by the one or more computers, the frequency domain data using complex linear projection; providing, by the one or more computers, the processed frequency domain data to a neural network trained as an acoustic model; and generating, by the one or more computers, a transcription for the utterance that is determined based at least on output that the neural network provides in response to receiving the processed frequency domain data.
Watanabe (20180261225) discloses a beamformer network may include the mask estimation network and the filter estimation network. Further, the beamformer network can be trained to select a reference channel input from the multichannel inputs from the multiple microphones using time-frequency masks and generate an enhanced speech dataset based on the reference channel input.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/            Primary  Examiner, Art Unit 2675                                                                                                                                                                                            	05/06/2021